THE plaintiff in error brought suit to review the action of the Industrial Commission which denied him compensation. His case was dismissed and he brings error. The judgment was right.
Zuver's claim was disallowed by the referee, and, on motion for review, the referee sent the whole case to the commission which also denied compensation. No petition for review was then made to the commission. Under these facts no action lies in the district court to review the commission's award. Carlson v. Industrial Com.,79 Colo. 124, 244 P. 68. See also Brady v. IndustrialCom., 80 Colo. 62, 249 P. 6.
Plaintiff in error argues that his attorney withdrew after the commission's award, and that he did not know that the application for review was necessary, but we cannot ignore the statute.
Judgment affirmed.
MR. CHIEF JUSTICE ALLEN not participating.